EXHIBIT 10.58
THIRD AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Third
Amendment”), effective as of November 15, 2019 (the “Effective Date”) is entered
into by and between T-Mobile US, Inc. (the “Company”), and J. Braxton Carter
(“Executive”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Employment Agreement (as
defined below).
RECITALS
        WHEREAS, the Company and Executive are parties to that certain Amended
and Restated Employment Agreement, dated as of December 20, 2017 (as amended,
the “Employment Agreement”), which sets forth the terms and conditions of
Executive’s employment as Executive Vice President and Chief Financial Officer
of the Company; and
        WHEREAS, the Company and Executive mutually desire to amend the
Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of Executive’s continued service with the
Company, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, effective as of the Effective Date, the
Company and Executive hereby agree as follows:
AMENDMENT
1.Expiration Date. The Employment Agreement is hereby amended to (i) provide
that “Expiration Date” means, and the Term of the Employment Agreement shall
continue until, July 1, 2020, and (ii) clarify that Executive’s employment with
the Company will terminate automatically upon the expiration of the Term.
2.Separation Benefits.
a.Separation Benefits. Except as provided in Sections 2(b) and (c) below,
subject to Executive’s continued employment through December 31, 2019, and
provided that Executive timely executes and does not revoke a release of claims
in a form determined by the Company that becomes effective on or before such
date, Executive shall receive the following payments and benefits:
i.On December 31, 2019, Executive shall receive the payments and benefits set
forth under clauses (a), (e) and (f) of the section entitled “Severance” of the
Employment Agreement (i.e., the payments and benefits thereunder that Executive
would have received on December 31, 2019 if Executive’s employment under the
Employment Agreement terminated on such date due to the expiration of the Term)
(collectively, the “Severance”) and (ii) Executive’s accrued, unused
paid-time-off through December 31, 2019 (the “Accrued PTO”). The Accrued PTO and
the Severance payable under clause (a) of the section entitled “Severance” of
the Employment Agreement shall be paid in a single lump-sum amount on December
31, 2019. The accelerated vesting of LTI Awards described in clauses (e) and (f)
of the section entitled “Severance” of the Employment Agreement shall occur on
December 31, 2019.
ii.Executive shall receive an STI Award for calendar year 2019 (the “2019 STI
Award”), which shall be paid to him in a single lump-sum amount at the same time
as annual short-term incentive awards are paid to other similarly situated
executives of the Company generally for
1







--------------------------------------------------------------------------------



calendar year 2019 (but in no event later than March 15, 2020), subject to his
continued employment through the end of calendar year 2019.
For clarity, (x) if Executive’s employment terminates for any reason prior to
December 31, 2019 in a manner that entitles him to severance payments and
benefits under his Employment Agreement (as in effect prior to the Effective
Date), this Section 2 shall be of no force or effect, and (y) if Executive
becomes entitled to the Severance and 2019 STI Award (collectively, the
“Severance Benefits”) under this Section 2(a), he will not be entitled to any
further Severance Benefits upon his subsequent termination of employment with
the Company.
b.COBRA Continuation. Notwithstanding the foregoing or anything to the contrary
in the Employment Agreement, the healthcare continuation benefits set forth in
subsection (g) under the section entitled “Severance” of the Employment
Agreement (the “COBRA Benefits”) (i) shall not commence on December 31, 2019 and
shall instead commence on the Termination Date and continue for a period of
eighteen (18) months thereafter, and (ii) such COBRA Benefits shall be provided
at the Company’s sole expense. Such COBRA Benefits shall be subject to
Executive’s timely execution and non-revocation of a release of claims in a form
prescribed by the Company that becomes effective and irrevocable no later than
sixty (60) days after the Termination Date in accordance with the terms of the
Employment Agreement (collectively, the “Release Requirement”).
c.Accrued Obligations. Upon Executive’s termination of employment with the
Company for any reason, Executive shall be entitled to receive the amounts set
forth under the section entitled “Accrued Obligations” of the Employment
Agreement (to the extent not previously paid pursuant to Section 2(a) above),
payable within thirty (30) days following the Termination Date (or such earlier
date as may be required by applicable law). For clarity, such amounts shall
include any accrued, paid-time-off from January 1, 2020 through the Termination
Date.
3.Extension Period.
a.Continued Salary and Benefits. During the period commencing on January 1, 2020
and ending on the date on which Executive’s employment terminates for any reason
(including due to expiration of the Term) (the “Extension Period”), Executive
shall continue to serve as Executive Vice President and Chief Financial Officer
of the Company and to have such duties and responsibilities as are consistent
with such position. In addition, during the Extension Period, Executive shall
continue to receive the same Base Salary as in effect on the Effective Date
(i.e., $950,000 per year, pro-rated for any partial year of employment) and to
be eligible to participate in employee benefit plans maintained by the Company,
in each case, in accordance with the terms and conditions of the Employment
Agreement. Notwithstanding the foregoing or anything to the contrary in the
Employment Agreement, except as otherwise determined by the Company, Executive
shall not be eligible to receive STI Awards (other than the payment of the 2019
STI Award in accordance with Section 2(a)(ii) above) or grants of LTI Awards
during the Extension Period.
b.Special Bonus. In respect of Executive’s services during the Extension Period,
Executive shall be eligible to receive a one-time cash bonus in an amount equal
to $7,525,000 (the “Special Bonus”). Subject to Executive’s continued employment
through the Expiration Date, the Special Bonus shall be paid to Executive in a
single lump-sum amount on or within seventy-four (74) days following the
Expiration Date, provided that he satisfies the Release Requirement.
Notwithstanding the foregoing, if Executive’s employment is terminated by the
Company without Cause or Executive resigns for Good Reason, in either case,
between January 1, 2020 and the Expiration Date, then Executive shall be
entitled to receive a pro-rated Special Bonus determined by multiplying the full
amount of the Special Bonus by a fraction, the numerator of which equals the
number of days elapsed between January 1, 2020 and the Termination Date and the
denominator of which is the total number of days between January 1, 2020 and the
Expiration Date, which pro-rated
2







--------------------------------------------------------------------------------



Special Bonus shall be paid to him within seventy-four (74) days following the
Termination Date (provided that he satisfies the Release Requirement).
4.Right to Sell Vested Shares.
a.During the period commencing on January 1, 2020 and ending on the date that is
two (2) business days before the date on which the Company’s 2019 Form 10-K is
filed with the Securities Exchange Commission (such date, the “10-K Filing Date”
and such window, the “Put Window”), Executive shall have the right (the “Put
Right”) to require that the Company purchase some or all of Executive’s Vested
Shares (as defined below), at a price per Vested Share equal to the volume
weighted average price of the Company’s common stock over the thirty (30)
calendar day period ending with (and including) the 10-K Filing Date (the “Put
Price”). Executive may exercise the Put Right by delivering to the Company,
during the Put Window, a written notice (the “Put Notice”) indicating that
Executive is exercising the Put Right and specifying the number of Vested Shares
as to which the Put Right is being exercised (such shares, the “Put Shares”). To
validly exercise the Put Right, the Put Notice must be delivered to the Company
during the Put Window and, if Executive does not validly exercise the Put Right
during the Put Window, the Put Right shall terminate with respect to all Vested
Shares held by Executive.
b.The purchase of the Put Shares by the Company from Executive, and the sale of
the Put Shares by Executive to the Company, shall be consummated on the second
(2nd) business day following the 10-K Filing Date (the “Repurchase Date”). The
Company will pay for the Put Shares by delivery of cash or a check, in either
case, in an amount equal to the aggregate Put Price of such Put Shares. The
Company will, in connection with such repurchase, be entitled to receive
customary representations and warranties from Executive in a form prescribed by
the Company regarding such sale.
c.Notwithstanding anything herein to the contrary, no payment shall be made
under this Section 4 that would cause the Company to violate any applicable law,
or any loan or other financial covenant or cause default of any indebtedness or
breach of any other financing instrument of the Company. Any payment under this
Section 4 that would cause such violation or default shall toll and result in an
extension of the Repurchase Date until such time as such payment would no longer
result in any of the foregoing consequences, as determined by the Company.
d.For purposes of this Section 4, “Vested Shares” shall mean all vested shares
of Company common stock that were issued or paid to Executive pursuant to LTI
Awards (including, without limitation, any shares paid to Executive in
connection with the accelerated vesting of LTI Awards on December 31, 2019
pursuant to Section 2(a) above) and that are held by Executive as of the
Repurchase Date.
5.The Employment Agreement is hereby amended to the extent necessary to reflect
Sections 1 through 4 above.
6.This Third Amendment shall be and hereby is incorporated into and forms a part
of the Employment Agreement.
7.Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.
(Remainder of page intentionally left blank)



3







--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Executive have executed this Third
Amendment effective as of the date first above written.




COMPANY
T-Mobile US, Inc.






/s/ Derek Potter     
Name:  Derek Potter
Title:  SVP, Total Rewards & Employee  Experience






EXECUTIVE




/s/ J. Braxton Carter   
J. Braxton Carter






(Signature Page to Third Amendment to Employment Agreement)















